Title: To James Madison from Thomas Jefferson, 11 March 1819
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Mar. 11. 19.
I inclose you a letter received last night from mr. Cabell containing interesting information as to our University as well as something further with respect to Dr. Cooper. Be so good as to return it with those formerly sent you. I recieved by the same mail a commission as visitor, and an authentic appointment of the last Monday of this month for our first meeting at the University. I have written to the new members to request them to come here the day before that by talking matters over at our leisure we may make a short business of it at the University where we shall have no accomodation. Ever & affectionately your’s
Th: Jefferson
